      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 1 of 18




 1   Joseph Creitz (Cal Bar. No. 169552)                       Dane H. Butswinkas (pro hac vice)
     Lisa Serebin (Cal Bar No. 146312)                         Daniel F. Katz (pro hac vice)
 2   joe@creitzserebin.com                                     Vidya Atre Mirmira (pro hac vice)
     lisa@creitzserebin.com                                    David S. Kurtzer-Ellenbogen (pro hac vice)
 3
     CREITZ & SEREBIN LLP                                      WILLIAMS & CONNOLLY LLP
 4   100 Pine Street, Suite 1250                               725 Twelfth Street, N.W.
     San Francisco, CA 94111                                   Washington, DC 20005
 5   Telephone: (415) 466-3090                                 dbutswinkas@wc.com
     Facsimile: (415) 513-4475                                 dkatz@wc.com
 6                                                             vmirmira@wc.com
     R. Joseph Barton (Cal. Bar No. 212340)                    dkurtzer@wc.com
 7
     jbarton@blockesq.com                                      Telephone: (202) 434-5000
 8   BLOCK & LEVITON LLP                                       Facsimile: (202) 434-5029
     1735 20th St NW
 9   Washington DC 20009                                       Scott P. Cooper (Cal. Bar No. 96905)
     Telephone: (202) 734-7046                                 Jennifer L. Jones (Cal. Bar No. 284624)
10   Facsimile: (617) 507-6020                                 PROSKAUER ROSE LLP
11                                                             2029 Century Park East, Suite 2400
     Gregory Y. Porter (pro hac vice)                          Los Angeles, CA 90067-3010
12   Ryan Thomas Jenny (pro hac vice)                          scooper@proskauer.com
     gporter@baileyglasser.com                                 jljones@proskauer.com
13   rjenny@baileyglasser.com                                  Telephone: (310) 557-2900
     BAILEY & GLASSER LLP                                      Facsimile: (310) 557-2193
14   1055 Thomas Jefferson Street, NW, Suite 540
15   Washington, D.C. 20007                                    Myron D. Rumeld (pro hac vice)
     Telephone: (202) 463-2101                                 PROSKAUER ROSE LLP
16   Facsimile: (202) 463-2103                                 Eleven Times Square
                                                               New York, NY 10036-8299
17   Mark George Boyko (pro hac vice)                          mrumeld@proskauer.com
     mboyko@baileyglasser.com                                  Telephone: 212.969.3000
18   BAILEY & GLASSER LLP                                      Facsimile: 212.969.2900
19   8012 Bonhomme Avenue, Suite 300
     Clayton, MO 63105                                         Attorneys for Defendants
20   Telephone: (304) 345-6555

21   Major Khan (to be admitted pro hac vice)
     mk@mk-llc.com
22
     MAJOR KHAN LLC
23   1120 Avenue of the Americas
     Suite 4100
24   New York, NY 10036
     Telephone: (646) 546-5664
25   Facsimile: (646) 546-5755
26
27

28
                                       [JOINT PROPOSED] PROTECTIVE ORDER
                                              CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 2 of 18



     Vincent Cheng (Cal. Bar No. 230827)
 1   vincent@blockesq.com
     BLOCK & LEVITON LLP
 2   100 Pine St., Suite 1250
 3   San Francisco, CA 94111
     Telephone: (415) 968-8999
 4   Facsimile: (617) 50-6020

 5   Attorneys for Plaintiff
 6
                                 UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8                                     SAN JOSE DIVISION

 9
     WINSTON R. ANDERSON, CHRISTOPHER M.                    Case No: 5:19-cv-04618-LHK
10   SULYMA, and all others similarly situated,             (Consolidated with No. 15-cv-04977-NC
                                                            & No. 16-cv-00522)
11          Plaintiffs,
12                                                          [JOINT PROPOSED] PROTECTIVE
                    v.                                      ORDER AS MODIFIED BY THE
13                                                          COURT
     INTEL CORPORATION INVESTMENT POLICY
14   COMMITTEE, INTEL RETIREMENT PLANS
     ADMINISTRATIVE COMMITTEE, FINANCE
15
     COMMITTEE OF THE INTEL CORPORATION
16   BOARD OF DIRECTORS, CHRISTOPHER C.
     GECZY, RAVI JACOB, DAVID S. POTTRUCK,
17   ARVIND SODHANI, RICHARD TAYLOR,
     TERRA CASTALDI, RONALD D. DICKEL,
18   TIFFANY DOON SILVA, TAMI GRAHAM,
     CARY KLAFTER, STUART ODELL,
19
     CHARLENE BARSHEFSKY, SUSAN L.
20   DECKER, JOHN J. DONAHOE, REED E.
     HUNDT, JAMES D. PLUMMER, FRANK D.
21   YEARY, STACY SMITH, ROBERT H. SWAN,
     TODD UNDERWOOD, AND GEORGE S. DAVIS
22
            Defendants,
23

24   and

25   INTEL 401(K) SAVINGS PLAN AND INTEL
     RETIREMENT CONTRIBUTION PLAN,
26
27                  Nominal Defendants.

28                                    [JOINT PROPOSED] PROTECTIVE ORDER
                                             CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 3 of 18




 1   1.      PURPOSES AND LIMITATIONS
 2           Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated
 6   Protective Order. The parties acknowledge that this Order does not confer blanket protections on
 7   all disclosures or responses to discovery and that the protection it affords from public disclosure
 8   and use extends only to the limited information or items that are entitled to confidential treatment
 9   under the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3,
10   below, that this Stipulated Protective Order does not entitle them to file confidential information
11   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards
12   that will be applied when a party seeks permission from the court to file material under seal.
13   2.      DEFINITIONS
14           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
15   information or items under this Order.
16           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
18   Civil Procedure 26(c).
19           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
20   as their support staff).
21           2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY
22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.
23           2.5     Designating Party: a Party or Non-Party that designates information or items that it
24   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
26           2.6     Disclosure or Discovery Material: all items or information, regardless of the
27   medium or manner in which it is generated, stored, or maintained (including, among other things,
28
                                         [JOINT PROPOSED] PROTECTIVE ORDER
                                                CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 4 of 18




 1   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

 2   responses to discovery in this matter.

 3          2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

 4   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as

 5   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

 6   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or

 7   of a Party’s competitor.

 8          2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

 9   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

10   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less

11   restrictive means.

12          2.9     House Counsel: attorneys who are employees of a party to this action. House

13   Counsel does not include Outside Counsel of Record or any other outside counsel.

14          2.10    Non-Party: any natural person, partnership, corporation, association, or other legal

15   entity not named as a Party to this action.

16          2.11    Outside Counsel of Record: attorneys who are not employees of a party to this

17   action but are retained to represent or advise a party to this action and have appeared in this action

18   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

19          2.12    Party: any party to this action, including all of its officers, directors, employees,

20   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

21          2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

22   Material in this action.

23          2.14    Professional Vendors: persons or entities that provide litigation support services

24   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

25   storing, or retrieving data in any form or medium) and their employees and subcontractors.

26          2.15    Protected Material: any Disclosure or Discovery Material that is designated as

27                                                      -2-
                                          [JOINT PROPOSED] PROTECTIVE ORDER
28                                               CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 5 of 18




 1   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 2          2.16    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 3   Producing Party.

 4   3.     SCOPE

 5          The protections conferred by this Stipulation and Order cover not only Protected Material

 6   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 7   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 8   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 9   However, the protections conferred by this Stipulation and Order do not cover the following

10   information: (a) any information that is in the public domain at the time of disclosure to a

11   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a

12   result of publication not involving a violation of this Order, including becoming part of the public

13   record through trial or otherwise; and (b) any information known to the Receiving Party prior to the

14   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

15   information lawfully and under no obligation of confidentiality to the Designating Party. Any use

16   of Protected Material at trial shall be governed by a separate agreement or order.

17   4.     DURATION
            Even after final disposition of this litigation, the confidentiality obligations imposed by this
18
     Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
19
     otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
20
     and defenses in this action, with or without prejudice; (2) final judgment herein after the
21
     completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
22
     including the time limits for filing any motions or applications for extension of time pursuant to
23
     applicable law; or (3) the distribution of all monies by settlement or judgment to all participants or
24
     members of the Class entitled to receive a distribution.
25

26
27                                                     -3-
                                         [JOINT PROPOSED] PROTECTIVE ORDER
28                                              CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 6 of 18




 1   5.     DESIGNATING PROTECTED MATERIAL
            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
 2
     or Non-Party that designates information or items for protection under this Order must take care to
 3
     limit any such designation to specific material that qualifies under the appropriate standards. To
 4
     the extent it is practical to do so, the Designating Party must designate for protection only those
 5
     parts of material, documents, items, or oral or written communications that qualify – so that other
 6
     portions of the material, documents, items, or communications for which protection is not
 7
     warranted are not swept unjustifiably within the ambit of this Order.
 8
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 9
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
10
     unnecessarily encumber or retard the case development process or to impose unnecessary expenses
11
     and burdens on other parties) expose the Designating Party to sanctions. Notwithstanding the
12
     above, it shall not be a violation of this Order for a Designating Party to designate all documents
13
     within a particular subset or category of documents where the entirety of all such documents
14
     qualify for protection under this Order. If it comes to a Designating Party’s attention that
15
     information or items that it designated for protection do not qualify for protection at all or do not
16
     qualify for the level of protection initially asserted, that Designating Party must promptly notify all
17
     other parties that it is withdrawing the mistaken designation.
18
            5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
19
     (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
20
     Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
21
     designated before the material is disclosed or produced.
22
            Designation in conformity with this Order requires:
23
                    (a) for information in documentary form (e.g., paper or electronic documents, but
24
     excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
25
     affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26
27                                                     -4-
                                         [JOINT PROPOSED] PROTECTIVE ORDER
28                                              CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 7 of 18




 1   ONLY” to each page that contains protected material.

 2          A Party or Non-Party that makes original documents or materials available for inspection

 3   need not designate them for protection until after the inspecting Party has indicated which material

 4   it would like copied and produced. During the inspection and before the designation, all of the

 5   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

 6   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

 7   copied and produced, the Producing Party must determine which documents, or portions thereof,

 8   qualify for protection under this Order. Then, before producing the specified documents, the

 9   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

10   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material.

11                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

12   Designating Party identify on the record, before the close of the deposition, hearing, or other

13   proceeding, all protected testimony and specify the level of protection being asserted. When it is

14   impractical to identify separately each portion of testimony that is entitled to protection and it

15   appears that substantial portions of the testimony may qualify for protection, the Designating Party

16   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

17   to have up to 21 days to identify the specific portions of the testimony as to which protection is

18   sought and to specify the level of protection being asserted. Only those portions of the testimony

19   that are appropriately designated for protection within the 21 days shall be covered by the

20   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

21   the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

22   transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

23   ATTORNEYS’ EYES ONLY.”

24          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

25   other proceeding to include Protected Material so that the other parties can ensure that only

26   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

27                                                      -5-
                                          [JOINT PROPOSED] PROTECTIVE ORDER
28                                               CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 8 of 18




 1   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

 2   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

 3   – ATTORNEYS’ EYES ONLY.”

 4          Transcripts containing Protected Material shall have an obvious legend on the title page that

 5   the transcript contains Protected Material, and the title page shall be followed by a list of all pages

 6   (including line numbers as appropriate) that have been designated as Protected Material and the

 7   level of protection being asserted by the Designating Party. The Designating Party shall inform the

 8   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-

 9   day period for designation shall be treated during that period as if it had been designated “HIGHLY

10   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After

11   the expiration of that period, the transcript shall be treated only as actually designated.

12                  (c) for information produced in some form other than documentary and for any

13   other tangible items, that the Producing Party affix in a prominent place on the exterior of the

14   container or containers in which the information or item is stored the legend “CONFIDENTIAL”

15   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. If only a portion or portions of

16   the information or item warrant protection, the Producing Party, to the extent practicable, shall

17   identify the protected portion(s) and specify the level of protection being asserted.

18          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

19   designate qualified information or items does not, standing alone, waive the Designating Party’s

20   right to secure protection under this Order for such material. Upon timely correction of a

21   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

22   in accordance with the provisions of this Order.

23   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

24          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

25   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

26   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

27                                                      -6-
                                          [JOINT PROPOSED] PROTECTIVE ORDER
28                                               CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 9 of 18




 1   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

 2   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 3   original designation is disclosed.

 4          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 5   by providing written notice of each designation it is challenging and describing the basis for each

 6   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

 7   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

 8   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

 9   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

10   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

11   Party must explain the basis for its belief that the confidentiality designation was not proper and

12   must give the Designating Party an opportunity to review the designated material, to reconsider the

13   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

14   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

15   has engaged in this meet and confer process first or establishes that the Designating Party is

16   unwilling to participate in the meet and confer process in a timely manner.

17          6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court
                       parties must submit the dispute in accordance with Judge van Keulen's Civil and
18   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
     Discovery Referral Matters Standing Order
19   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of

20   the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer
                                                                              submission must affirm that
21   process will not resolve their dispute, whichever is earlier. Each such motion must be
      the parties have
22   accompanied by a competent declaration affirming that the movant has complied with the meet and

23   confer requirements imposed in the preceding paragraph. Failure by the Designating Party to make
            submission
24   such a motion including the required declaration within 21 days (or 14 days, if applicable) shall

25   automatically waive the confidentiality designation for each challenged designation. In addition,
                             initiate a submission in accordance with Judge van Keulen's standing order
26   the Challenging Party may^file a motion challenging a confidentiality designation at any time if

27                                                      -7-
                                          [JOINT PROPOSED] PROTECTIVE ORDER
28                                               CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 10 of 18




 1   there is good cause for doing so, including a challenge to the designation of a deposition transcript
                                  submission                                           affirm that the
 2   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a
      parties have
 3   competent declaration affirming that the movant has complied with the meet and confer

 4   requirements imposed by the preceding paragraph.

 5           The burden of persuasion in any such challenge proceeding shall be on the Designating

 6   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

 7   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
                                                                              initiate a joint submission
 8   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

 9   to retain confidentiality as described above, all parties shall continue to afford the material in

10   question the level of protection to which it is entitled under the Producing Party’s designation until

11   the court rules on the challenge.

12   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

13           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

14   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

15   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

16   the categories of persons and under the conditions described in this Order. When the litigation has

17   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

18   DISPOSITION).

19           Protected Material must be stored and maintained by a Receiving Party at a location and in

20   a secure manner that ensures that access is limited to the persons authorized under this Order.

21           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

22   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

23   information or item designated “CONFIDENTIAL” only to:

24                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

25   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

26   information for this litigation;

27                                                      -8-
                                          [JOINT PROPOSED] PROTECTIVE ORDER
28                                               CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 11 of 18




 1                   (b) the officers, directors, and employees (including House Counsel) of the

 2   Receiving Party to whom disclosure is reasonably necessary for this litigation;

 3                   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 4   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

 5   to Be Bound” (Exhibit A);

 6                   (d) the court and its personnel;

 7                   (e) court reporters and their staff, professional jury or trial consultants, and

 8   Professional Vendors to whom disclosure is reasonably necessary for this litigation;

 9                   (f) during their depositions, witnesses in the action to whom disclosure is reasonably

10   necessary, unless otherwise agreed by the Designating Party or ordered by the court. In such cases,

11   such witnesses who have not previously executed the “Acknowledgment and Agreement to Be

12   Bound” (Exhibit A) shall be presented with that acknowledgment for execution at the outset of the

13   deposition. Pages of transcribed deposition testimony or exhibits to depositions that reveal

14   Protected Material must be separately bound by the court reporter and may not be disclosed to

15   anyone except as permitted under this Stipulated Protective Order.

16                   (g) the author or recipient of a document containing the information or a custodian

17   or other person who otherwise possessed or knew the information.

18           7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

19   Information or Items. Unless otherwise ordered by the court or permitted in writing by the

20   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

21   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

22                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

23   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

24   information for this litigation;

25                   (b) Designated House Counsel of the Receiving Party (1) who has no involvement

26   in competitive decision-making and (2) to whom disclosure is reasonably necessary for this

27                                                      -9-
                                          [JOINT PROPOSED] PROTECTIVE ORDER
28                                               CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 12 of 18




 1   litigation;

 2                  (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary

 3   for this litigation and (2) who have signed the “Acknowledgment and Agreement to Be Bound”

 4   (Exhibit A);

 5                  (d) the court and its personnel;

 6                  (e) court reporters and their staff, professional jury or trial consultants, and

 7   Professional Vendors to whom disclosure is reasonably necessary for this litigation;

 8                  (f) the author or recipient of a document containing the information or a custodian

 9   or other person who otherwise possessed or knew the information.

10   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
             LITIGATION
11
                    If a Party is served with a subpoena or a court order issued in other litigation that
12
     compels disclosure of any information or items designated in this action as “CONFIDENTIAL” or
13
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
14
                    (a) promptly notify in writing the Designating Party. Such notification shall include
15
     a copy of the subpoena or court order;
16
                    (b) promptly notify in writing the party who caused the subpoena or order to issue in
17
     the other litigation that some or all of the material covered by the subpoena or order is subject to
18
     this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
19
     and
20
                    (c) cooperate with respect to all reasonable procedures sought to be pursued by the
21
     Designating Party whose Protected Material may be affected.
22
                    If the Designating Party timely seeks a protective order, the Party served with the
23
     subpoena or court order shall not produce any information designated in this action as
24
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a
25
     determination by the court from which the subpoena or order issued, unless the Party has obtained
26
     the Designating Party’s permission. The Designating Party shall bear the burden and expense of
27                                                     - 10 -
                                         [JOINT PROPOSED] PROTECTIVE ORDER
28                                              CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 13 of 18




 1   seeking protection in that court of its confidential material – and nothing in these provisions should

 2   be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

 3   directive from another court.

 4   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
            LITIGATION
 5
                    (a)      The terms of this Order are applicable to information produced by a Non-
 6
     Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 7
     ATTORNEYS’ EYES ONLY”. Such information produced by Non-Parties in connection with this
 8
     litigation is protected by the remedies and relief provided by this Order. Nothing in these
 9
     provisions should be construed as prohibiting a Non-Party from seeking additional protections.
10
                    (b)      In the event that a Party is required, by a valid discovery request, to produce
11
     a Non-Party’s confidential information in its possession, and the Party is subject to an agreement
12
     with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
13
                          1. promptly notify in writing the Requesting Party and the Non-Party that some
14
     or all of the information requested is subject to a confidentiality agreement with a Non-Party;
15
                          2. promptly provide the Non-Party with a copy of the Stipulated Protective
16
     Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
17
     the information requested; and
18
                          3. make the information requested available for inspection by the Non-Party.
19
                    (c)      If the Non-Party fails to object or seek a protective order from this court
20
     within 60 days of receiving the notice and accompanying information, the Receiving Party may
21
     produce the Non-Party’s confidential information responsive to the discovery request. If the Non-
22
     Party timely seeks a protective order, the Receiving Party shall not produce any information in its
23
     possession or control that is subject to the confidentiality agreement with the Non-Party before a
24
     determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
25
     burden and expense of seeking protection in this court of its Protected Material.
26
27                                                      - 11 -
                                          [JOINT PROPOSED] PROTECTIVE ORDER
28                                               CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 14 of 18



     10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 1
                    If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 2
     Protected Material to any person or in any circumstance not authorized under this Stipulated
 3
     Protective Order, the Receiving Party must immediately (a) notify in writing the Designating Party
 4
     of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 5
     Protected Material, (c) inform the person or persons to whom unauthorized disclosures were made
 6
     of all the terms of this Order, and (d) request such person or persons to execute the
 7
     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
 8
     11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 9          MATERIAL

10          If information is produced in discovery that is subject to a claim of privilege or of

11   protection as trial preparation material, the party making the claim may notify any party that

12   received the information of the claim and the basis for it. After being notified, a party must

13   promptly return or destroy the specified information and any copies it has and may not sequester,

14   use or disclose the information until the claim is resolved. This includes a restriction against

15   presenting the information to the court for determination of the claim. This provision is not

16   intended to modify whatever procedure may be established in an e-discovery order that provides

17   for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and

18   (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

19   information covered by the attorney-client privilege or work product protection, the parties may

20   incorporate their agreement in the stipulated protective order submitted to the court.

21   12.    MISCELLANEOUS

22          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

23   seek its modification by the court in the future.

24          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

25   Order no Party waives any right it otherwise would have to object to disclosing or producing any

26   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

27                                                       - 12 -
                                          [JOINT PROPOSED] PROTECTIVE ORDER
28                                               CASE NO. 5:19-CV-04618-LHK
      Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 15 of 18




 1   Party waives any right to object on any ground to use in evidence of any of the material covered by

 2   this Protective Order.

 3          12.3    Filing Protected Material. Without written permission from the Designating Party

 4   or a court order secured after appropriate notice to all interested persons, a Party may not file in the

 5   public record in this action any Protected Material. A Party that seeks to file under seal any

 6   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

 7   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

 8   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

 9   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

10   to protection under the law. If a Receiving Party’s request to file Protected Material under seal

11   pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the

12   Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise

13   instructed by the court.

14   13.    FINAL DISPOSITION

15                  Within 60 days after the final disposition of this action, as defined in paragraph 4,

16   each Receiving Party must return all Protected Material to the Producing Party or destroy such

17   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

18   compilations, summaries, and any other format reproducing or capturing any of the Protected

19   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

20   submit a written certification to the Producing Party (and, if not the same person or entity, to the

21   Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all

22   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

23   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

24   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

25   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

26   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

27                                                      - 13 -
                                          [JOINT PROPOSED] PROTECTIVE ORDER
28                                               CASE NO. 5:19-CV-04618-LHK
     Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 16 of 18




 1   product, and consultant and expert work product, even if such materials contain Protected Material.

 2   Any such archival copies that contain or constitute Protected Material remain subject to this

 3   Protective Order as set forth in Section 4 (DURATION).

 4          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5   DATED: August 25, 2021                       BLOCK & LEVITON LLP
 6
                                                  By: /s/ R. Joseph Barton
 7                                                    R. Joseph Barton
 8                                                      Counsel for Plaintiffs
 9

10   DATED: August 25, 2021                       WILLIAMS AND CONNOLLY LLP
11
                                                  By: /s/ David S. Kurtzer-Ellenbogen
12                                                    David S. Kurtzer-Ellenbogen
13                                                      Counsel for Defendants
14
            I attest that my firm has obtained the concurrence of David S. Kurtzer-Ellenbogen in the
15
     filing of this document.
16
     DATED: August 25, 2021                       R. Joseph Barton
17

18                                                By: /s/ R. Joseph Barton
19

20   IT IS SO ORDERED.
21

22           August 26, 2021
     DATED: ________________________                           _____________________________________
                                                               Honorable Susan van Keulen
23                                                             United States Magistrate Judge

24

25

26
27                                                    - 14 -
                                        [JOINT PROPOSED] PROTECTIVE ORDER
28                                             CASE NO. 5:19-CV-04618-LHK
     Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 17 of 18



                                 UNITED STATES DISTRICT COURT
 1                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION
 2
     WINSTON R. ANDERSON, CHRISTOPHER                         Case No: 5:19-cv-04618-LHK
 3
     M. SULYMA, and all others similarly situated,            (Consolidated with No. 15-cv-04977-NC
 4                                                            & No. 16-cv-00522)
            Plaintiffs,
 5
                    v.
 6
     INTEL CORPORATION INVESTMENT
 7
     POLICY COMMITTEE, INTEL RETIREMENT
 8   PLANS ADMINISTRATIVE COMMITTEE,
     FINANCE COMMITTEE OF THE INTEL
 9   CORPORATION BOARD OF DIRECTORS,
     CHRISTOPHER C. GECZY, RAVI JACOB,
10   DAVID S. POTTRUCK, ARVIND SODHANI,
11   RICHARD TAYLOR, TERRA CASTALDI,
     RONALD D. DICKEL, TIFFANY DOON
12   SILVA, TAMI GRAHAM, CARY KLAFTER,
     STUART ODELL, CHARLENE
13   BARSHEFSKY, SUSAN L. DECKER, JOHN J.
     DONAHOE, REED E. HUNDT, JAMES D.
14   PLUMMER, FRANK D. YEARY, STACY
15   SMITH, ROBERT H. SWAN, TODD
     UNDERWOOD, AND GEORGE S. DAVIS
16
            Defendants,
17
     and
18
19   INTEL 401(K) SAVINGS PLAN AND INTEL
     RETIREMENT CONTRIBUTION PLAN,
20
                    Nominal Defendants.
21

22                                                EXHIBIT A

23                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

24                  I, _____________________________ [print or type full name], of

25   ______________________________ [print or type full address], declare under penalty of perjury

26   that I have read in its entirety and understand the Stipulated Protective Order that was issued by the

27                                                      -1-
                                         [JOINT PROPOSED] PROTECTIVE ORDER
28                                              CASE NO. 5:19-CV-04618-LHK
     Case 5:19-cv-04618-LHK Document 133 Filed 08/26/21 Page 18 of 18




 1   United States District Court for the Northern District of California on [date] in the above captioned

 2   case. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order

 3   and I understand and acknowledge that failure to so comply could expose me to sanctions and

 4   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

 5   any information or item that is subject to this Stipulated Protective Order to any person or entity

 6   except in strict compliance with the provisions of this Order.

 7                  I further agree to submit to the jurisdiction of the United States District Court for the

 8   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

 9   Order, even if such enforcement proceedings occur after termination of this action.

10                  I hereby appoint __________________________ [print or type full name] of

11   _______________________________________ [print or type full address and telephone number]

12   as my California agent for service of process in connection with this action or any proceedings

13   related to enforcement of this Stipulated Protective Order.

14

15   Date: _________________________________

16   City and State where sworn and signed: _________________________________

17   Printed name: ______________________________
                   [printed name]
18
19   Signature: __________________________________
                   [signature]
20

21

22

23

24

25

26
27                                                      -2-
                                         [JOINT PROPOSED] PROTECTIVE ORDER
28                                              CASE NO. 5:19-CV-04618-LHK
